Appeal from a decision and award of the Workmen’s Compensation Board. Claimant’s husband was employed as a relocation supervisor for a public housing project. His general duties were to assist in the relocation of tenants of buildings taken over for the project. He worked from an office. There was no physical labor involved in his employment. *775After the removal of one of the buildings on the site of the project, a dangerous excavation had been left open and decedent was instructed by his superior to get someone to fence it in. Decedent reported he was unable to get anyone to do this. He undertook to do it himself on January 12, 1952. In the course of this work he used a large maul to drive posts, dug in the ground and did other heavy work in erecting the fence which he completed without assistance. He complained to a neighbor in the area of the excavation he was “ not used to this kind of work” and was “awful tired”. That night he complained to claimant of fatigue, was restless, and was tired the next day. On January 14, when he met his wife at the place of her employment his lips were grey, his complexion purplish and that evening he complained of acute pain in the chest and arms. The next morning, January 15, a physician who was called found him dead. There was no autopsy, but there is adequate medical opinion in the record to support a finding based on these observed symptoms that death was due to coronary thrombosis. There is medical opinion, including that given by an impartial specialist in internal medicine appointed by the board to examine the record and report On it, associating the development of the coronary thrombosis to the unusual physical work performed on January 12, three days before his death on January 15. We regard this as sufficient proof of the accidental nature of the physical condition. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present—Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.